El Juez Presidente Inteeino Señob Teavieso
emitió la opinión del Tribunal.
En la petición radicada por la viuda e hijos del obrero fallecido, se alega que el obrero Avelino Pórtela, residente en San Jnan, fue contratado por la Arundel Corporation para trabajar en la construcción de una base naval para el Gobierno de los Estados Unidos; que el sitio en donde se construía dicha base era insalubre e infestado de mosquitos; y que en julio 9 de 1941, mientras trabajaba en dicha obra, Avelino Pórtela sufrió la picadura de un mosquito y contrajo malaria que le causó la muerte.
La resolución del Administrador del Fondo declarando que el caso no era compensable fué confirmada por la Comi-sión Industrial. Solicitada y denegada la reconsideración, los peticionarios establecieron el presente recurso. Para sos-tenerlo alegan que la Comisión erró al resolver que de acuerdo con las disposiciones de la Ley nnm. 45 de 1935 ((1) pág. 251) el presente caso no es compensable.
La Comisión declaró como hechos probados que Avelino Pórtela vivía en Vieques, salvo salidas temporeras, y que para la fecha de su muerte hacía seis u ocho meses que *159•estaba viviendo en Vieques; que Pórtela trabajó solamente •durante dos meses para Arundel Corporation, en el barrio Ventana, en Vieques, y que su trabajo era el de “timekeeper” o escribiente; que el 8 de julio Pórtela se sintió en-fermo, con escalofríos y fiebre y lo mandaron a su casa en •el pueblo de Vieques y de allí lo llevaron a Humaeao, en donde falleció. Declaró el Dr. Davis que él babía becho el •examen de la sangre del obrero y comprobó que se trataba •de un caso positivo de malaria; que atribuye la enfermedad a la picada de mosquitos porque esa es una región palúdica •donde bay muchos mosquitos; que Vieques está incluido en la zona malárica del Este y que “nadie puede decir en qué .sitio y a qué hora le picó el anofeles que le causó la malaria; ’ ’ y que Pórtela era residente de Vieques.
El Dr. García Estrada, como testigo del Administrador •del Fondo del Estado, declaró que la malaria no es una •enfermedad ocupacional, excepto en ciertos casos, dentro de los cuales no está comprendido el de autos. Y en apoyo de su tesis, citó el párrafo siguiente de la obra de Kessler, Edi-•eión de 1941, página 526:
“Diez y Cioffi han discutido si la malaria no debería ser con-siderada como una enfermedad industrial, o por lo menos clasificada •como un accidente, cuando en el curso de una ocupación el obrero está expuesto a la infección malárica. Desde el momento, sin embargo, en que los trabajadores no estuvieron más expuestos que los otros habitantes de la región, la malaria no podría ser considerada como una enfermedad ocupacional.”
Después de considerar la evidencia practicada, la Comisión llegó a la siguiente conclusión:
“Apareciendo del testimonio ofrecido durante el acto de-la vista •que la malaria, fuera benigna o maligna, no puede ser considerada como enfermedad ocupacional en Puerto Rico y menos en la zona del este, considerada como palúdica; y resultando asimismo de la evidencia que no se puede determinar si en verdad la malaria fue contraída mientras el obrero trabajaba para el patrono, Arundel •Corporation, o en otro sitio distinto a aquél, y en otro tiempo ante*160rior al 8 de julio de 1941 y que la causa de la muerte, según la certifica el doctor Pressley, fue la de pulmonía doble, nos vemos' obligados a concluir que la-decisión del Administrador, del Fondo del Seguro del Estado, de enero 16 de 1942, es correcta y debe ser confirmada.”
La jurisprudencia que hemos examinado -sostiene que el daño o accidente sufrido por un obrero es compensable-cuando ha sido causado por razón de la existencia de un peli-gro constante, inherente a y peculiar del sitio en donde el empleado estaba obligado a realizar su trabajo. Kimbol v. Industrial Acc. Co., 173 Cal. 351; 27 Cal. Jur. §76, pág. 364. Para que el accidente sea compensable es necesario que exista una clara relación de causa y efecto' entre el empleo y el daño sufrido por el obrero.
La Corte Suprema de Massachusetts en el caso de In re McNicol, 215 Mass. 497, 498, L.B.A. 1916A, 306, explica en forma muy comprensiva cuándo es que un accidente debe ser considerado como proveniente del empleo. Dicha corte se expresó así:
“Un daño proviene del empleo cuando resulta aparente a una mente racional, después de considerar todas las circunstancias, que existe una conexión causal entre las condiciones bajo las cuales debe realizarse el trabajo y el daño resultante. De acuerdo con esta regla, si puede verse que el daño lia resultado de un incidente natural al trabajo y que ha sido contemplado por una persona razo-nable familiarizada con toda la situación, como resultado de la expo-sición ocasionada por la naturaleza del empleo, entonces el daño proviene del empleo. Pero excluye un daño que no puede en jus-ticia ser relacionado con el empleo como una causa próxima con-tributiva y que resulta de un peligro al cual el trabajador estaría igualmente expuesto fuera de su empleo. El peligro causante del daño debe ser peculiar al trabajo y no un peligro común a la vecin-dad. Debe ser incidental a la naturaleza del negocio y no inde-pendiente -de la relación de patrono y empleado. No es necesario que baya sido previsto o esperado, pero después del suceso debe aparecer que el daño tuvo su origen en un riesgo relacionado con el empleo y que provino del mismo como una consecuencia racional.”
*161En el caso de autos, el obrero residía en el pueblo de Vieques, comprendido dentro de la zona malárica del Este, y allí estuvo expuesto al igual que todos los demás miembros de aquella comunidad al peligro de contraer malaria como consecuencia de las picaduras de los mosquitos. Es cierto que la prueba demostró que en el sitio en donde se estaba construyendo la base había mosquitos, pero también demostró que los había en toda la zona de Vieques. [3] Era a los peticionarios a quienes incumbía probar que el obrero había estado por razón de su empleo sometido a una expo-sición excepcional; y la prueba ni siquiera demostró que Avelino Pórtela fuese picado por un mosquito mientras se encontraba trabajando en el sitio donde se construía la base. No habiéndose establecido afirmativamente la relación de causa y efecto entre el empleo y la enfermedad contraída por el obrero, no erró la Comisión Industrial al resolver que los peticionarios no tenían derecho a compensación. Véase: 27 Cal. Jur. secs. 93 y 94, págs. 395 a 397; San Francisco v. Industrial Acc. Com., 183 Cal. 273.

Bebe declararse sin lugar el recurso y confirmarse la reso-lución recurrida.